Citation Nr: 1722126	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina.

In connection with his appeal the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.  In correspondence in February 2017, the Board advised the Veteran that the VLJ who presided at the hearing was no longer employed by the Board and that he could request another hearing.  Later in February 2017, the Veteran responded that he did not wish to appear for another hearing and that his appeal should be considered on the evidence of record.  

The Board remanded the claim in February 2014 to obtain a VA examination and additional VA treatment records.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as difficulty handling stressful situations, mild anger, irritability, insomnia, and isolative behaviors.





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for posttraumatic stress disorder are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130,  Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The RO provided the Veteran with timely and adequate notice in January 2011.   

The Board notes that the Veteran's service treatment records, VA treatment records, and obtainable private treatment records relevant to the Veteran's increased rating claim have been obtained.  The Veteran has been provided VA medical examinations.  Social security records could not be obtained following an exhaustive search.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Increased Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The March 2011 rating decision evaluated the Veteran's PTSD as 50 percent disabling pursuant to the criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability evaluation encompasses post-traumatic stress disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A higher 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id.   

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in November 2012, the previous versions of the regulations including references to the previous edition, DSM-IV, apply.  

The DSM-IV criteria include a provision for assignment of a Global Assessment of Functioning (GAF) score by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

IV.  History 

The Veteran served as a U.S. Army infantryman and paratrooper with service in the Republic of Vietnam from February 1968 to May 1968.   

The RO received the Veteran's claim for service connection for PTSD in August 2006.  The Veteran reported stressful incidents to include mortar attacks on his base.  The RO denied service connection in December 2006 and declined to reopen the claim in April, July, October, and December 2009.  The reported attacks were subsequently verified by the Joint Services Records Research Center (JSRRC), and the Veteran underwent a VA mental health examination in August 2010.  In September 2010, the RO granted service connection for PTSD and assigned a 50 percent rating, effective February 20, 2009.  

Ongoing VA outpatient treatment reports noted a diagnosis of posttraumatic stress disorder.  At a mental health evaluation in July 2009, the Veteran reported sleep difficulty nightmares anxiety and depression.  On examination, he was oriented to person, place, time and situation.  His concentration was fair and recent memory was fair.  He denied suicidal or homicidal ideations.  A Global Assessment of Functioning (GAF) score of 75 was assigned which is indicative of mild symptoms.  A treatment record from September 2009 indicated the Veteran had intrusive thoughts about his service in Vietnam.  Additionally, he reported avoiding, crowds, strangers, and public places unless absolutely necessary.  A mental status examination found his mood was depressed.  The Veteran's thought process was linear and goal directed, and his thought content was appropriate.

In an August 2010 VA examination, the examiner noted that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD arising from events in combat in the Republic of Vietnam.  The examiner also stated that given the Veteran's abuse of alcohol, he would need assistance with money management.  At the examination, the Veteran reported intrusive thoughts of traumatic events three times a week and nightmares two to three times per week.  The Veteran's affect was constricted.  The Veteran described an emotional detachment from others and reported sleeping just three to four hours each night.  Additionally, the Veteran reported that he consumed alcohol six days per week.  He presented as alert, oriented, and attentive.  The Veteran reported that he had three to four casual friends that he saw at work.   He also reported that he was close to his mother and saw her daily because she lived next door.  The Veteran's mental processes were logical and coherent.  The Veteran's thought content was devoid of current auditory or visual hallucinations, and there was no evidence of delusional thoughts.  The Veteran denied current thoughts of hurting himself or others.  The VA examiner noted that the Veteran's memory was severely impaired for immediate information.  However, it was found to be fairly intact for recent and remote events.  The VA examiner assigned a GAF score of 54 consistent with the examiner's assessment as a moderate level of disability.  

In the February 2011 VA examination, the Veteran reported being restless during sleep and having dreams about three times per week about his combat experiences.  He reported occasional night sweats and being watchful and hypervigilant with regards to his surroundings when awake.  The Veteran reported staying busy to avoid thinking about his experiences.  He reported avoiding crowds and unfamiliar situations.  He reported having poor sleep and getting approximately three hours of sleep per night.  The Veteran experienced decreased energy, loss of interest, and depressed mood.  He was on medication.  The Veteran presented as appropriately dressed and groomed.  His speech was coherent and goal directed.  The VA psychologist noted that there was no evidence of pressured speech, no psychomotor agitation, and his thought process was linear and devoid of delusional content.  The Veteran's judgment was adequate.  The Veteran was not experiencing any suicidal or homicidal ideations.  The psychologist opined the Veteran can manage any funds made available.  The psychologist assigned a GAF score of 50, indicating that the Veteran's PTSD was characterized by serious symptoms of impairment of social, occupational, and economic matters.

The RO received the Veteran's claim for an increased rating for PTSD in January 2011 and denied a rating in excess of 50 percent in March 2011.  In June 2011, the Veteran reported that he was stressed out at work, did not get along with coworkers, and planned to stop work soon.  

Treatment records from VA outpatient clinics through September 2013 indicated that the Veteran continued to endorse significant classic symptoms of PTSD.  He related continued periods of isolation, insomnia/awakening, avoidance of anything that reminds him of his time in service and notions of hopelessness, nightmares, emotional detachment, anger/irritability, loss of interest in people places and things, extreme startle response, and hypervigilance and substance use.  The Veteran reported some hallucinations, but the examining social worker did not consider them valid delusional thoughts.  None were instructing him to hurt/harm himself or others.  The social worker also assigned a GAF score of 50. 

During the March 2013 Board hearing, the Veteran testified that he was satisfied with the initial rating but that his service connected PTSD symptomatology had become more severe and necessitated an increase in medications since the last VA examination in February 2011.  He stated that his disorder had progressed to include daily panic attacks, anger, irritability, difficulty handling stressful situations, and isolative behaviors.  He reported retiring from a job as a school custodian, which he had previously found stressful because of interacting with children and because he was becoming hard of hearing.  He continued to receive ongoing care at the Florence Outpatient Clinic.   

The May 2014 VA examination reconfirmed the Veteran's previous level of PTSD severity.  The psychologist noted that there were no significant changes in severity since the previous VA examination.  The Veteran was diagnosed with occupational and social impairment with reduced reliability and productivity.  During the examination, the Veteran reported that he had difficulty sleeping and had nightmares that come and go.  The Veteran reported that he did not have as many intrusive thoughts during the day because he tried to stay busy.  He reported avoidance behavior, mild hypervigilance, exaggerated startle response, feeling detached from others, and having difficulty relating to others.  The Veteran reported having a few close friends outside of family.  He reported mild anger and irritability.  He reported attending church.  The Veteran also reported mild, transient periods of depressed mood.  He reported enjoying doing things outside.  The Veteran denied feeling hopeless.  He denied current suicidal or homicidal ideation. 

Subsequent VA outpatient clinic treatment records from February 2016 indicated the Veteran continued to endorse significant classic symptoms of PTSD.  He related continued periods of isolation, insomnia/awakening, avoidance of anything that reminds him of his time in service and notions of hopelessness, nightmares, emotional detachment, anger/irritability, loss of interest in people places and things, extreme startle response, and hypervigilance and substance use.  The Veteran reported some hallucinations.  He did not report anything instructing him to harm himself or others.

During a December 2016 VA examination, the psychologist provided an assessment of the Veteran's occupational function and competency to manage his own affairs.  The psychologist opined that the Veteran's ability to get along with others in a work environment is mildly limited, so he would do best in a situation with low demands for ongoing interpersonal interaction.  The Veteran's ability to concentrate, persist at work tasks, keep a regular schedule, and attend work regularly were found to all be reduced.  Nevertheless, the Veteran reported, "I could outwork any man half may age," and was proud of his strong work ethic.  Still, due to a variety of factors, the psychologist reported the Veteran had diminished energy, and his ability to sustain concentration on a day in and day out basis was limited.  The psychologist concluded that the Veteran had a somewhat lessened ability to adapt to change and tolerate stress, but for the most part his biggest liability in a work setting was his slowed pace and diminished energy to persist at tasks.

IV.  Analysis

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent at any time during the period of the appeal.  The weight of competent lay and medical evidence indicates that the Veteran has not had deficiencies in most areas of work, school, family relations, judgment, thinking, and mood as required by a higher 70% rating.  

In the February 2011 VA examination, the psychologist had indicated that the Veteran had social problems, occupational problems, and economic problems.  The psychologist described the Veteran as being restless during sleep, and having dreams about three times per week about his combat experiences.  He had decreased energy, loss of interest, and depressed mood.  The Veteran was on medication for control of this condition.  The Veteran denied ideations and hallucinations.  The Veteran reported he had returned to attending church at least two times per month.  His grooming was adequate.  The Veteran's thought was linear and goal directed.  The Veteran was oriented with intact memory, abstract thinking, concentration and attention, and good insight.  The Veteran had good judgment and impulse control.

The Veteran denied suicidal and homicidal ideation during the May 2014 VA examination, and reported being proud of his strong work ethic at his December 2016 VA examination.   The Veteran has been cooperative at the examinations.  The May 2014 VA examiner noted that the Veteran was alert and oriented.  The Veteran was cooperative with the exam.  The Veteran's mood was described as mildly depressed and affect was mildly constricted.  His mental status was within normal limits.  The psychologist opined that there was no significant change in severity of PTSD since the last previous C&P exam.  

The medical records have not reflected that the Veteran's PTSD results in occupational and social impairment to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He does not experience more severely disabling symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  The Veteran has consistently denied suicidal ideation, and there is no indication that suicidal ideation has significantly interfered with the Veteran's occupation or social functioning.  

The Board recognizes the Veteran's GAF score of 54 in August 2010 VA examination, and 50 in the February 2011 VA examination and September 2013 social worker's assessment.  The Board acknowledges that a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the Board gives more probative weight to the overall level of social and occupational impairment as described by the Veteran and observed and noted by clinicians and examiners than to these GAF scores that were not fully reflective of the Veteran's functional capacity. 

With respect to the Veteran's occupational impairment, in June 2011 he reported that he was having difficulty at work and planned to retire.  During the March 2013 Board hearing, the Veteran testified that he had retired from his occupation as a school custodian.  In May 2016, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU), reporting that he ceased work in January 2012 because of bilateral total knee replacements.  In another undated claim received in December 2016, the Veteran cited both knees and PTSD as causes for unemployability.  In January 2017, the RO granted a TDIU, effective September 17, 2015, because of the bilateral knee disabilities.  

If the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board considered whether the Veteran's occupational impairment from PTSD precluded all forms of substantially gainful employment prior to September 17, 2015.  The Veteran reported that he was able to work full time up to January 2012 when he voluntarily retired, although citing difficulty working near children and difficulty hearing.  Between these dates, the lay and medical evidence associated with PTSD symptoms indicates shortcomings in anger control, difficulty dealing with others especially in large groups, and fatigue from nightmares and sleeplessness.  Reports of occasional hallucinations were not found to interfere with function.  The Veteran was able to function outside the home and manage his affairs.  He had no communications or thought process deficits.  Although physically limited by severe knee disabilities, the Veteran's mental status remained consistent with occupational capacity in non-physically demanding work in small group or lone situations.  There is no suggestion that the Veteran's PTSD precluded driving an automobile, using public transportation, answering a telephone, or use of a keyboard with appropriate training consistent with his education but not considering age.  Therefore, the Board finds that a TDIU prior to September 17, 2015 due solely to PTSD is not warranted.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record; see also Yancy v. McDonald, 27 Vet.App. 484 (2016).  


ORDER

A rating in excess of 50 percent for PTSD is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


